Citation Nr: 0945841	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  It is not shown that the Veteran has a hearing loss 
disability of either ear for VA compensation purposes. 

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 
3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Complete notice was sent in December 2006 and March 2008 and 
the claim was readjudicated in an April 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and has afforded 
the appellant a VA examination and requested a medical 
opinion as to the etiology of his disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as bilateral 
hearing loss, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 C.F.R.  
§§ 3.307, 3.309.  Disorders diagnosed more than one year 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 C.F.R. § 
3.303(d).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 
zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss). 

The record shows that the Veteran's military occupational 
specialty was wireman.  He served in Vietnam.  The service 
treatment records do not show any complaints or findings 
related to hearing loss.  On the service separation 
examination in April 1969 audiometry showed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The Veteran submitted a statement dated in September 2006 
from W.H.H., Jr., M.D., a otolaryngologist.  Dr. H. noted 
that the Veteran had hearing loss and tinnitus due to 
acoustical trauma.  He stated that the Veteran was in combat 
in Vietnam, almost continuously fired an M-16 rifle and a 
grenade launcher, and was close to exploding mines.  Dr. H. 
stated that he could not find any prior or subsequent 
exposure to such loud noises and that, based on the Veteran's 
history, "I believe it is as likely as not that [the 
Veteran]'s hearing loss and tinnitus were caused by the noise 
he was exposed to during his Army service."

A VA audiometry examination was conducted in December 2007.  
The Veteran reported exposure to rifle fire, grenade 
launchers, artillery, mortars, and Claymore mines in Vietnam.  
He denied any significant post-service noise exposure, and 
noted that he used ear protection when skeet shooting.  The 
Veteran reported that his tinnitus began within the last 
year.  "That's when I noticed it, I may have had it for 
longer periods of time."  VA audiometry showed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
20
LEFT
15
15
35
25
25

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.
After reviewing the service treatment records as well as Dr. 
H.'s statement, the examiner concluded that "the hearing 
loss is less likely as not to be caused by or the result of 
military noise exposure.  The tinnitus which has a recent 
onset within the last year or so, is less likely to be caused 
by or the result of military noise exposure."


Hearing Loss

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  Initially, the 
December 2007 VA audiological examination does not show that 
the Veteran has a bilateral hearing loss disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, the 
December 2007 VA examiner opined that the Veteran's decreased 
hearing was not related to his military service.  Unlike Dr. 
H., who based his opinion only on the Veteran's reported 
history, the VA examiner reviewed the service treatment 
records, including the audiometry conducted at separation 
from service.  The Veteran's claim for service connection 
implicitly includes the assertion that he has bilateral 
hearing loss, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of a bilateral hearing loss or its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.   

Tinnitus

There is no evidence that tinnitus was manifested in service.  
As noted, the STRs are silent for tinnitus complaints or 
diagnosis.  A diagnosis of tinnitus is not clinically noted 
until September 2006.  Hence, service connection for tinnitus 
on the basis that it became manifest in service, and 
persisted, is not warranted.

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the Veteran's active service.  
On the VA examination in December 2007, the Veteran reported 
that he had only been aware of tinnitus for the past year, 
and the VA examiner concluded that it was not likely that the 
current tinnitus was related to noise exposure in the 
military nearly four decades earlier.  Dr. H.'s opinion 
attributing the Veteran's tinnitus to acoustic trauma in 
service was not based on a review of the service treatment 
records and did not include the information regarding the 
onset of the tinnitus.  For these reasons, the Board assigns 
more weight to the VA examiner's opinion.


Furthermore, the fact that the disability was not objectively 
noted until many years after service is, of itself, a factor 
against a finding that it is service connected.  Since he is 
a layperson, the Veteran's own belief that his tinnitus is 
related to service is not competent evidence, particularly in 
light of his statement to the VA examiner regarding the onset 
of tinnitus.  See Espiritu, supra.  As a preponderance of the 
evidence is against the claim seeking service connection for 
tinnitus, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


